DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 5/3/2022 has been entered.  Claims 1-3 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY DEVICE COMPRISING A FIRST PIXEL FOR DISPLAYING A FIRST-VIEWPOINT IMAGE AND A SECOND PIXEL FOR DISPLAYING A SECOND-VIEWPOINT IMAGE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display device of claim 1, in particular, a liquid crystal exhibiting negative dielectric anisotropy sandwiched between a pair of substrates, wherein liquid crystal molecules constituting the liquid crystal are initially aligned almost vertically to the pair of substrates, and display units each including at least a first pixel for displaying a first-viewpoint image and a second pixel for displaying a second-viewpoint image are arranged in a matrix, wherein: the liquid crystal display device further comprises an optical element for distributing light from the first pixel and light from the second pixel to different directions; the first pixel and the second pixel are constituted with a plurality of sub-pixels, respectively; the sub-pixel is constituted with a first domain and a second domain; tilt directions of the liquid crystal molecules when a voltage is applied are within a plane that is at an angle of 45 degrees to a border between the first pixel and the second pixel, are different from each other by 90 degrees between the first pixel and the second pixel, and are different from each other by 180 degrees between the first domain and the second domain; the sub-pixels constituting the first pixel and the sub-pixels constituting the second pixel are arranged in a direction in parallel to the border, respectively; and the first domain and the second domain constituting the sub-pixel are arranged in a direction vertical to the border.  The closest prior art of Seo et al. (U.S. 2009/0284702) discloses a liquid crystal display device (Fig. 5) comprising a liquid crystal (3, Fig. 5) exhibiting negative dielectric anisotropy (page 2, para [0046]) sandwiched between a pair of substrates (110 and 210, Fig. 5), wherein liquid crystal molecules (31, Fig. 5) constituting the liquid crystal (3, Fig. 5) are initially aligned almost vertically to the pair of substrates (liquid crystal molecules 31 aligned in a longitudinal direction to the pair of substrates 110 and 210, Fig. 5), and display units (upper and lower row quadrants, Fig. 11; page 5, para [0097]) each including at least a first pixel (upper row pixel, Figs. 11-12) for displaying a first-viewpoint image (page 5, para [0097]) and a second pixel (lower row pixel, Figs. 11-12) for displaying a second-viewpoint image (page 5, para [0097]) are arranged in a matrix (Figs. 11-12), wherein: the first pixel (upper row pixel, Figs. 11-12) and the second pixel (lower row pixels Figs. 11-12 below) are constituted with a plurality of sub-pixels (each pair of small squares comprising 1 sub-pixel, Fig. 12), respectively; and the sub-pixel (1 pair of small squares, Fig. 12) is constituted with a first domain (arrows pointing up, Figs. 11-12) and a second domain (arrows pointing down, Figs. 11-12).  However, Seo fails to disclose all the combination of features including “the liquid crystal display device further comprises an optical element for distributing light from the first pixel and light from the second pixel to different directions; tilt directions of the liquid crystal molecules when a voltage is applied are within a plane that is at an angle of 45 degrees to a border between the first pixel and the second pixel, are different from each other by 90 degrees between the first pixel and the second pixel, and are different from each other by 180 degrees between the first domain and the second domain; the sub-pixels constituting the first pixel and the sub-pixels constituting the second pixel are arranged in a direction in parallel to the border, respectively; and the first domain and the second domain constituting the sub-pixel are arranged in a direction vertical to the border” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display device of Seo to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayano et al. (U.S. 2013/0208216), Chen (U.S. 2012/0008055), Kim et al. (U.S. 7,808,593), Kim (U.S. 2010/0208183), and Shin et al. (U.S. 2010/0157223) disclose a liquid crystal display device comprising a plurality of liquid crystal domains but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871